Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG All Amounts in $US unless stated otherwise GOLDCORP REPORTS RECORD GOLD PRODUCTION AND NET EARNINGS IN FOURTH QUARTER; GOLD RESERVES INCREASE 7% VANCOUVER, BRITISH COLUMBIA, FEBRUARY 19, 2009 – GOLDCORP INC. (TSX: G, NYSE: GG) today reported record gold production of 691,800 ounces for the quarter ended December 31, 2008.Reported net earnings amounted to $958.1 million in the quarter, or $1.31 per share, which includes a non-cash foreign exchange gain on the revaluation of future income tax liabilities.Adjusted net earnings1 in the quarter were $84.4 million, or $0.12 per share. The Company also announced today that total proven and probable reserves increased 7% to 46.3 million ounces as of December 31, 2008, Goldcorp’s fifth consecutive annual reserves increase. Fourth Quarter 2008 Highlights: · Revenues were $609 million on gold sales of 680,200 ounces. · Operating cash flows before working capital changes2 totalled $230.5 million, or $0.32 per share. · Total cash costs3 amounted to $323 per gold ounce. · Dividends of $32.7 million were paid during the quarter. · Cash and equivalents were $262.3 million with no Goldcorp debt at December 31, 2008. Full-Year 2008 Highlights: · Produced 2.32 million ounces of gold at total cash costs of $305 per ounce. · Sold 48% interest in Silver Wheaton adding $1.5 billion in cash. · Poured first gold at Peñasquito; project remains on budget and on schedule. · Increased company-wide gold and silver reserves by 2.9 million ounces and 182 million ounces respectively. · Consolidated Red Lake district with the acquisition of Gold Eagle Mines Ltd. -2- “Goldcorp ended 2008 with strong performance at every mine in our portfolio,” said Chuck Jeannes, President and Chief Executive Officer. “Decreasing cash costs enabled the Company to capture greater margins in a rising gold price environment, contributing to 2008 margins4 of $563 per ounce of gold sold.Our performance in the fourth quarter underscores the substantial operational improvements underway throughout the Company, and our priority in 2009 and beyond is on building on this improved performance while delivering on our goals and objectives.” “We enter 2009 with all of the elements of our peer-leading growth profile—50% over five years—either already in production or well advanced in the construction process.An intensive exploration and development program at Red Lake is paving the way for improved production at the world’s richest gold mine.Also in Ontario, we are now realizing the benefits of previous exploration success at Musselwhite as mining advances into the higher-grade PQ Deeps zone.High-potential lateral exploration targets are also helping to drive an exciting period of improvement and long-term growth opportunities at this mine.At Peñasquito, every significant construction milestone has been achieved, and the project remains on track for the first production of concentrates later this year and commercial production by the start of 2010.In addition, the pace of construction at the Pueblo Viejo project in the Dominican Republic is expected to accelerate in 2009.Our outstanding balance sheet, strong cash flows and available credit facility allow us to finance this entire growth profile from existing sources, while providing us the flexibility to maximize the potential of numerous other important growth projects within the Company.” Financial Review Revenues in the fourth quarter of 2008 decreased to $609 million compared to $679.8 million in the same period in 2007, due primarily to lower realized silver and copper prices.Gold production in the fourth quarter was a record 691,800 ounces, an increase of 11% from the fourth quarter of 2007.Driven by lower by-product credits for silver and copper, total cash costs net of by-product credits were $323 per gold ounce compared with $208 per gold ounce in the year-ago quarter while total cash costs on a co-product basis increased to $358 per gold ounce in the fourth quarter from $327 per gold ounce in the same period in 2007. The Company reported fourth quarter net earnings of $958.1 million, or $1.31 per share compared to net earnings of $256.5 million, or $0.36 per share in the fourth quarter of 2007. -3- Adjusted net earnings1 for the fourth quarter totalled $84.4 million, or $0.12 per share compared to $178.5 million, or $0.25 per share in the fourth quarter of 2007.Non-cash stock option expense of $11.9 million or $0.02 per share has not been excluded in calculating adjusted net earnings.Operating cash flows before working capital changes2 were $230.5 million, or $0.32 per share, compared to$327.1 million, or $0.46 per share, in the fourth quarter of 2007 due primarily to lower copper prices. For the twelve months ended December 31, 2008, revenues increased by 10% to $2.42 billion compared to $2.20 billion in 2007.Gold production in 2008 totalled 2.32 million ounces at a total cash cost of $305 per gold ounce compared to 2.29 million ounces at a total cash cost of $163 per gold ounce in 2007.Total cash costs on a co-product basis were $391 per gold ounce in 2008, compared to $305 per gold ounce in 2007. Net earnings in 2008 were $1.48 billion or $2.07 per share, compared to net earnings of $460.1 million, or $0.65 per share, in 2007.Adjusted net earnings1 in 2008 totalled $397.0 million, or $0.56 per share, compared to $440.4 million, or $0.62 per share, in 2007.Non-cash stock option expense of $42.6 million or $0.06 per share has not been excluded in calculating adjusted net earnings in 2008.Operating cash flows before working capital changes2 increased 8% to $933.2 million, or $1.31 per share, from $864.7 million, or $1.23 per share, in 2007. Operations Review Red Lake ended the year strongly, with 191,000 ounces of gold produced in the fourth quarter.Production for the year was affected by a lack of available mining faces, and the focus in 2009 is on accelerating the development and exploration work necessary to regain mining flexibility.Completion of a new exploration drift will enable efficient and effective exploration drilling of the deeper sections of Red Lake’s High Grade Zone for the first time in several years. Red Lake investments will also include continued exploration drilling of the Cochenour property acquired in the Gold Eagle transaction. At Musselwhite, average mill head grade increased for the fourth consecutive quarter, due to the mining of proportionately more material from the PQ Deeps.
